Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, species 1 in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that the search burden has not been established, that the species were “not properly shown” to be either independent or distinct, that the burden of proof that the species are mutually exclusive has not been met, and that the existence of a serious search burden has not been shown.  
This is not found persuasive because the classification of the inventions is not arbitrary as applicant asserts, and is correct. The inventions were properly shown to be independent or distinct and a serious search and/or examination burden was established. Additionally, the species are defined by the figures identified in the restriction, and these figures recite mutually exclusive characteristics of each species, making them distinct and mutually exclusive. Lastly, there would be a search and/or examination burden on the examiner if restriction was not required, and the species have not been made obvious variants of record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wallace (USPN 3,12,447).
Wallace discloses a tool, comprising: a transmission mechanism (21); a shaft (10) rotatable relative to the transmission mechanism; and a stop mechanism (14) associated with the shaft, the stop mechanism being transitionable between a first state (Fig. 2) and a second state (Fig. 1), wherein: in the first state, the shaft is free to rotate (in the state depicted in Fig. 2, the shaft can rotate in either direction) in a first direction and in a second direction opposite to the first direction, and in the second state, the shaft is constrained from rotating (in Fig. 1, the shaft is constrained from rotating counter clockwise) in one of the first direction or the second direction by a defined first endpoint of a range of rotational motion of the shaft; wherein: the stop mechanism is transitionable to a third state (Fig. 3), and in the third state, the shaft is constrained from rotating (in Fig. 3, the shaft can no longer rotate in the clockwise direction, but is free to rotate in the counter clockwise direction) in the other of the first direction or the second direction by a defined second endpoint of the range of rotational motion of the shaft; wherein: rotation of the shaft through a midpoint (Fig. 2) of the range of rotational motion between the first endpoint and the second endpoint transitions the stop mechanism between the second state and the third state, and the rotational range of motion between the first endpoint and the second endpoint is more than 360 degrees (Column 2, lines 45-49, just under 720 degrees, however could be 720 degrees if stop plate face angle was changed); wherein the rotational range of motion between the first endpoint and the second endpoint is at least 540 degrees (Column 2, lines 45-49, just under 720 degrees, however could be 720 degrees if stop plate face angle was changed); wherein the rotational range of motion between the first endpoint and the second endpoint is at least 630 degrees (Column 2, lines 45-49, just under 720 degrees, however could be 720 degrees if stop plate face angle was changed); wherein the stop mechanism comprises: at least one protrusion (12) extending from the shaft, and a rotary device (14 is considered a rotary device as it rotates about 13) comprising at least one notch (gap between 15-16 is considered a notch that receives element 12) configured to receive the at least one protrusion; wherein the rotary device comprises at least one stop surface (left side of 15 in Fig. 1) positioned to engage the protrusion in the second state of the stop mechanism; wherein the rotary device is rotatable about an axis parallel to and offset from an axis of rotation of the shaft (see Fig. 4); wherein: rotation of the shaft through a midpoint of the range of rotational motion between the first endpoint and the second endpoint causes the rotary device to rotate in a direction opposite (see arrows indicating rotation in Fig. 2) the direction of rotation of the shaft and transition from the second state to the third state.

Allowable Subject Matter
Claims 8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658